Citation Nr: 0912193	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on June 20, 2008 denying the Veteran's claim 
for service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD) is warranted.

2.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran's claim for entitlement to service connection for 
a respiratory disorder, to include chronic obstructive 
pulmonary disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 20, 2008, the Board issued a decision denying the 
Veteran's claim.  

2.  In July 2008 the Veteran pointed out to the Board that 
August 2006 VA medical records supportive of his claim were 
not considered by the Board in its June 2008 decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on June 
20, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On June 20, 2008, the Board issued a decision denying the 
Veteran's claim for service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease.

In July 2008 the Veteran submitted VA medical evidence, dated 
in August 2006, to the Board.  This medical evidence was 
supportive of the Veteran's claim and had not been considered 
by the Board.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's June 2008 
decision was not based on consideration of pertinent VA 
medical evidence which existed at the time of the decision.  
In order to assure due process, the Board has decided to 
vacate the June 2008 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008). 


ORDER

The June 20, 2008 Board decision addressing the issue of 
entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, is vacated.



REMAND

The RO must consider the VA medical evidence newly submitted 
by the Veteran and readjudicate the Veteran's claim for 
service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease. 

An August 2006 VA examination stated that the Veteran should 
be provided a high-resolution CT scan of the chest in order 
to determine the etiology of the Veteran's respiratory 
disability.  The Veteran has not been provided a CT scan and 
such should be provided.

In March 2006, the Board remanded the Veteran's respiratory 
disorder claim for in part because the Veteran had not been 
provided with adequate notice as to the information or 
evidence needed to substantiate a claim for service 
connection.  The Veteran has still not been provided a proper 
notification letter and he should be provided such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and that provides adequate notice 
as to the information or evidence needed 
to substantiate a claim for service 
connection.

2.  Schedule the Veteran for a high-
resolution CT scan of the chest for 
purposes of determining the etiology of 
his lung disease.

3.  After associating the CT scan report 
with the claims file, send the Veteran's 
claims file to a pulmonary specialist.  
(The following should be accomplished even 
if for some reason a CT scan can not be 
obtained).  After reviewing the Veteran's 
medical history, the specialist is 
requested to state whether it is at least 
as likely as not (i.e., 50 percent or more 
probability) that the Veteran's has any 
current lung disorder that is related to 
asbestos exposure.  Reasons and bases 
should be provided for all opinions 
presented.

4.  When the above actions have been 
completed, readjudicate the Veteran's 
claim and if the benefit sought on appeal 
remains denied the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response.  The supplemental statement of 
the case should show review of all 
evidence received since the January 2008 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


